EXHIBIT 3.1a Articles of Amendment to Articles of Incorporation of Royal Style Design, Inc. (Name of corporation as currently filed with the Florida Dept. of State) P06000090523 (Document number of corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: NEW CORPORATE NAME (if changing): (Must contain the word "corporation," "company," or "incorporated" or the abbreviation "Corp.," "Inc.," or "Co.") (A professional corporation must contain the word "chartered", "professional association," or the abbreviation "P.A.") AMENDMENTS ADOPTED; (OTHER THAN NAME CHANGE) Indicate Article Number(s) and/or Article Title(s) being amended, added or deleted: (BE SPECIFIC) Article IV: Shares. is amended to read in its entirety as follows: Section 1. The total number of shares of stock which this corporation shall have authority to issue is One Hundred Ten Million (110,000,000), One Hundred Million (100,000,000) of which shall be shares of Common Stock, par value of $0.001 per share, and Ten Million (10,000,000) of which shall be shares of Preferred Stock, par value of $0.001 per share. [SEE ATTACHED CONTINUATION TO ARTICLES OF AMENDMENT] (Attach additional pages if necessary) If an amendment provides for exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself: (if not applicable, indicate N/A) Effective with the filing of these Articles of Amendment to Articles of Incorporation by the Florida Secretary of State, each of the three (3) outstanding shares of common stock, par value $.10 per share, of this corporation shall be changed into One Million (1,000,000) shares of common stock, par value $.001 per share. (continued) The date of each amendment(s) adoption: September 29, 2008 Effective date if applicable: (no more than 90 days after amendment file date) Adoption of Amendment(s)(CHECK ONE) √The amendment(s) was/were approved by the shareholders. The number of votes cast for the amendment(s) by the shareholders was/were sufficient for approval. The amendment(s) was/were approved by the shareholders through voting groups. The following statement must be separately provided for each voting group entitled to vote separately on the amendment(s): "The number of votes cast for the amendment(s) was/were sufficient for approval by (voting group).” The amendment(s) was/were adopted by the board of directors without shareholder action and shareholder action was not required. The amendment(s) was/were adopted by the incorporators without shareholder action and shareholder action was not required. Signature /s/ Nikolay Lobachev (By a director, president or other officer - if directors or officers have not been selected, by an incorporator - if in the hands of a receiver, trustee, or other court appointed fiduciary by that fiduciary) Nikolay Lobachev (Typed or printed name of person signing) President (Title of person signing) FILING FEE: $35 ROYAL STYLE DESIGN, INC. CONTINUATION To Articles of Amendment of Articles of Incorporation ARTICLE IV: Shares. (Continued) Section 4.2. Common Stock. Except as otherwise required by law or as otherwise provided in the terms of any class or series of stock having a preference overthe holders of the common stock shall exclusively possess all voting power, and each share of common stock shall have one vote. Section 4.3. Preferred Stock. (a) Board Authorized to Fix Terms. The Board of Directors is authorized, subject to limitations prescribed by law, by resolution or resolutions to provide for the issuance of shares of preferred stock in one or more series, and, by filing a certificate when required by the Florida Business Corporation Act (FBCA), to establish from time to time the number of shares to be included in each such series and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof.
